Citation Nr: 1121403	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to basic eligibility for educational assistance benefits pursuant to the Montgomery GI Bill (MGIB) under Chapter 30, Title 38, United States Code. 

2.  Entitlement to basic eligibility for educational assistance pursuant to the Veterans Educational Assistance Program (VEAP) under Chapter 32, Title 38, United States Code.



REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer
ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2009 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently returned to the Oakland, California RO.

The Veteran appeared and testified at a videoconference hearing at the Oakland RO.  The transcript is of record.  

It appears as though the Veteran has raised the issue of entitlement to additional Dependents' Education Assistance (DEA) benefits pursuant to Chapter 35, Title 38, United State Code, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran had active service from February 1982 to November 1997.

3.  The Veteran did not first enter active duty as a member of the Armed Forces after June 30, 1985.

4.  The Veteran did not enroll or make contributions to the VEAP program, he was not a participant in VEAP on October 9, 1996, he did not have money in a VEAP fund, and he did not make an irrevocable election to receive benefits under Public Law 104-275 in lieu of Chapter 32 benefits.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for education assistance under Chapter 30, Title 38, United States Code (MGIB), have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7044 (2010).

2.  The criteria for basic eligibility for education assistance under Chapter 32, Title United States Code (VEAP) have not been met.  38 U.S.C.A. § 3202, 3221, 3222 (West 2010); 38 C.F.R. § 21.5040 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  As set forth in more detail below, the facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

A review of the record reveals that the Veteran contends he is entitled to MGIB benefits under Chapter 30, Title 38, of the United States Code, as well as under the provisions of the VEAP under Chapter 32, Title 38, United States Code. The record reflects that the Veteran served on active duty from February 1982 to November 1997.  The Veteran denied making any contributions to either the VEAP or MGIB programs. 

Prior to enlisting, the Veteran was entitled to Chapter 35 DEA benefits, and the Veteran testified that he did not exhaust those benefits.  The claims file, however, does not include any records related to the Veteran's Chapter 35 benefits.  It appears as though the Veteran was also requesting any Chapter 35 benefits due to him.  As stated in the introduction, the issue of any entitlement to remaining Chapter 35 benefits is referred to the RO for appropriate action.  As such, the Board will only address the issues of eligibility and entitlement to VEAP and MGIB benefits.  

The Veteran essentially contends that he was not informed of his potential entitlement to MGIB benefits during service, and had he been so informed, he would have made contributions to VEAP to qualify him to transfer the benefit to MGIB between October 9, 1996, and October 9, 1997.  

In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)-(2) (2010).  Additionally, an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve if an individual first becomes a member of the Armed Forces or first entered active duty as a member of the Armed Forces after June 30, 1985, and completed the requirements of a high school diploma and successfully completed 12 semester hours in a program of education leading to a standard college degree.  38 C.F.R. § 21.7042(b)(1)-(2).

Thus, in general, eligibility for benefits under the Montgomery GI Bill hinges upon a claimant first entering military service after June 30, 1985.  See 38 C.F.R. § 20.7042(a)(1).  The Veteran in this case began active service in 1982.  Therefore, the Veteran is not eligible for Chapter 30 education benefits under these general criteria.

The Board will also consider eligibility for educational assistance under the Post-Vietnam Era Veterans' Educational Assistance Act Program (VEAP).

With respect to the VEAP, 38 U.S.C.A. § 3221 provides that each person entering military service on or after January 1, 1977, and before July 1, 1985, shall have the right to enroll in the education benefits program provided by this chapter at any time during such person's service on active duty before July 1, 1985.  When a person elects to enroll in the program, the person must participate for 12 consecutive months before disenrolling or suspending participation.  The requirement of 12 consecutive months of participation shall not apply when the participant suspends participation or disenrolls because of personal hardship or is released from military duty.

The Veteran in this case entered active duty in 1982, within the timeframe to participate in VEAP.  He did not, however, enroll in this program before July 1, 1985, and participate for 12 consecutive months as required.

In 1996, the Veterans' Benefits Improvements Act of 1996, Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) (hereinafter Public Law 104-275) was enacted which extended eligibility for the Chapter 30 (Montgomery GI Bill) program to additional Chapter 32 (VEAP) participants.  See Public Law 104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  Under the provisions of Section 106 of Public Law 104-275, a Chapter 32 participant with money in the Chapter 32 fund could be eligible for Chapter 30 benefits if, in pertinent part, the individual was a participant in Chapter 32 (VEAP) on October 9, 1996; served on active duty on October 9, 1996; completed the requirements of a secondary school diploma; if discharged or released prior to October 9, 1997, was honorably discharged or released; and, prior to October 9, 1997 made an irrevocable election to receive benefits under this section in lieu of benefits under Chapter 32.  See 38 U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 275, § 106 (a).

The Veteran in this case was not a participant in Chapter 32 (VEAP) on October 9, 1996.  Although the Veteran was on active duty on October 9, 1996, he did not have money in the Chapter 32 fund, was not a VEAP participant, and as such, prior to October 9, 1997, he was not eligible to make an irrevocable election to receive benefits under this MGIB in lieu of benefits under VEAP.  See 38 U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 275, § 106 (a).

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to educational assistance benefits either under VEAP or MGIB.  The record does not show that the Veteran contributed to the VEAP program during his eligibility period, nor has he contended otherwise.  He testified that he did not contribute to VEAP based upon his previous receipt of Chapter 35 DEA benefits, and his hope to one day use those Chapter 35 benefits.  

The Board is sympathetic to his assertions that he was never informed of his opportunity to participate in MGIB due to his assignment supporting various reserve units.  The Board notes, however, that even if the Veteran was informed of the MGIB eligibility and the requisite contributions, he was not a participant in VEAP, and could thereby not enroll in MGIB during the October 9, 1996, to October 9, 1997, window for VEAP participants.  Moreover, he entered active duty prior to July 1, 1985, and could not be eligible for MGIB on a general basis.  

In this regard, the Board understands the Veteran's frustrations with respect to his claim, and appreciates his request that he be awarded educational assistance on an equitable basis.  VA does not, however, have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  Although VA is required to inform the Veteran correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Even if the Veteran was not informed or was misinformed regarding VA benefits, the Board cannot grant his claim on that basis.  The Board also notes that VA does not have control over any actions taken or not taken by the service departments.

Although it is sympathetic to the Veteran's claim, the Board is simply without authority to grant the claims on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Here, the pertinent facts are not in dispute.  Under the law, the Veteran is not entitled to MGIB or VEAP educational assistance benefits.  


ORDER

Basic eligibility to educational assistance pursuant to Chapter 30, Title 38, United States Code (MGIB) is not met.

Basic eligibility to educational assistance pursuant to Chapter 32, Title 38, United States Code (VEAP) is not met.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


